Exhibit 10.53

﻿

GREEN PLAINS INC.

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (the “Agreement”) is made this __ day of ______,
20__ to (the “Grantee”) and evidences the grant by Green Plains Inc., an Iowa
corporation (the “Company”) of a Restricted Stock Award (the “Award”) to the
Grantee on the date hereof (the “Date of Grant”) pursuant to the Company’s 2009
Equity Incentive Plan, as amended (the “Plan”).  By accepting the Award, the
Grantee agrees to be bound in accordance with the provisions of this Agreement
and the Plan.  Capitalized terms used but not defined herein shall have the same
meaning as in the Plan.

1. Shares Awarded and Restrictions on Shares.  The Grantee is hereby awarded the
following number of shares (the “Restricted Shares”) of the Company’s Common
Stock (“Common Stock”), $.001 par value, subject to forfeiture and to the
restriction on the rights of sale and transfer set forth in this document, the
provisions of which are hereby incorporated in this document by reference:

﻿

 

Number of Restricted Shares:

_______

﻿

This award is not effective unless signed by Employee and received by the
Company’s Chief Financial Officer within thirty (30) days following the Date of
Grant.  The term “Restricted Shares” shall include all shares of Green Plains
Common Stock issued in respect to the Restricted Shares which result from stock
splits, stock dividends, division of shares, or other capital structure changes.

2. Sale or Transfer Restrictions.  All Restricted Shares shall be held by the
Grantee without the rights of sale or transfer, and are subject to forfeiture as
provided in paragraph 3, below, until the dates shown on the schedule below,
when such restrictions shall lapse.  The award shall become fully vested and all
restrictions shall lapse according to the schedule shown below:

﻿

Number of Shares

Vesting Date

__

____, __, __

__

____, __, __

__

____, __, __

3. Employment Requirement.  In the event of Grantee’s Termination of Service
prior to any date specified in Paragraph 2, above, the Restricted Shares for
which restrictions shall not have lapsed will be forfeited by the Grantee and
become the property of the Company.



--------------------------------------------------------------------------------

 

4. Sale or Transfer Restrictions.  The Restricted Shares shall be owned by the
Grantee without the rights of sale or transfer and subject to forfeiture as
provided in Paragraph 3 until the date shown above when such restrictions shall
lapse.

5. Shares of Record.  The Company will cause the number of awarded shares to be
recorded in book entry format in the name of the Grantee on the shareholder
records of the Company.  No certificate or certificates evidencing the
Restricted Shares will be issued in the name of the Grantee until such time as
the restrictions shall lapse.  By execution of this agreement and the acceptance
of the Restricted Shares, Grantee authorizes the Company to cause the
cancellation of the Restricted Shares in the event of forfeiture.  If requested
by Company the Grantee will deliver to the Company a stock power, executed in
blank, covering the Restricted Shares.  When the prohibited sale and transfer
restrictions lapse under Paragraph 2 with respect to the Restricted Shares,
provided the Restricted Shares have not been forfeited under Paragraph 3, the
Company shall deliver to the Grantee a stock certificate for the number of
Restricted Shares reduced by the number of shares of Common Stock having a value
equal to the amount required pursuant to Paragraph 7 to be withheld for taxes
upon the lapse of restrictions. 

6. Voting and Other Rights of Restricted Shares.  Upon the book entry in the
records of the Registrar representing the Restricted Shares, the Grantee shall
have all of the rights of a stockholder of the Company, including the right to
receive dividends (excluding stock dividends during the restriction period) and
to vote the Restricted Shares until such shares may have been forfeited to the
Company as provided in Paragraph 3.

7. Taxes.  The Grantee will be solely responsible for any federal, state, local
or payroll taxes imposed in connection with the granting of the Restricted
Shares or the delivery of the shares pursuant thereto, and the Grantee
authorizes the Company or any Subsidiary to pay any withholding for taxes which
the Company or any Subsidiary deems necessary or proper in connection
therewith.  The Company shall  convert shares having a value equal to the
minimum required tax withholding, with such value based on the last sale price
of the shares reported by NASDAQ on the date the amount of tax to be withheld is
to be determined (i.e., when the restrictions lapse pursuant to Paragraph
2).  The Company shall pay the dollar value of the withheld shares as
withholding to applicable tax authorities.  

8. Beneficiary.  The Grantee may designate a beneficiary or beneficiaries and
may change such designation from time to time by filing a written designation
thereof with the Secretary of the Company.  No such designation shall be
effective unless received prior to the death of the Grantee.  In the absence of
such designation or if the beneficiary so designated shall not survive the
Grantee, the certificate or certificates shall be delivered to the estate of the
Grantee.

9. Changes in Circumstances.  It is expressly understood and agreed that the
Grantee assumes all risks incident to any change hereafter in the applicable
laws or regulations or incident to any change in the market value of the
Restricted Shares after the date hereof.

10. Committee Authority.  Any questions concerning the interpretation of this
Award Agreement or the Plan, and any controversy which arises under this Award
Agreement or the Plan shall be settled by the Compensation Committee in its sole
discretion.  All determinations and



--------------------------------------------------------------------------------

 

decisions of the Compensation Committee shall be final, conclusive, and binding
on all persons, and shall be given the maximum deference permitted by law.

﻿

11. Governing Law.  Where applicable, the provisions of this Award Agreement
shall be governed by the contract law of the State of Iowa.

12. Clawback. This Award is subject to the terms of the Company’s Clawback
Policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
required repayment or forfeiture of the Award or any shares of Common Stock or
other cash or property received with respect to the Award (including any value
received from a disposition of the shares acquired upon payment of the Award).

To confirm the foregoing, please sign and return one copy of this Award
Agreement immediately.

By your signature and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of
this Award Agreement. 

﻿

﻿

_______________________________________________________________________

Green Plains Inc.Date

_______________________________________________________________________

GranteeDate

The undersigned Grantee hereby designates ___________________________ as
beneficiary which designation shall continue until a written change of
designation of beneficiary shall have been filed with the Secretary of the
Company.

_______________________________________________________________________

GranteeDate

RETURN THIS FORM TO Executive Vice President Human Resources, Green Plains Inc.,
1811 Aksarben Drive, Omaha, NE 68106.

﻿



--------------------------------------------------------------------------------